As filed with the Securities and Exchange Commission onAugust 2,2007 (Registration No. 333-) U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 PRE-EFFECTIVE AMENDMENT NO. 3 TO FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PHOENIX INTERNATIONAL VENTURES, INC. (Name of Small Business Issuer in its charter) NEVADA 3480 20-8018146 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) PHOENIX INTERNATIONAL VENTURES, INC. Zahir Teja, President & CEO 2201 Lockheed Way Carson City, Nevada 89706 (775) 882-9700 (Address and Telephone Number of Principal Executive Offices and Principal Place of Business) Zahir Teja 2201 Lockheed Way Carson City, Nevada 89706 (775) 882-9700 (Name, address and telephone number of Agent for service) Copy Of All Communications to: Arthur S. Marcus, Esq. John H. Riley, Esq. Gersten Savage LLP 600 Lexington Avenue - 9th Floor New York, New York 10022 Approximate date of proposed sale to the public: as soon as practicable after the effective date of this registration statement. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. || If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. || If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. || If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following. || Title of each class of securities to be registered Amount to be registered Proposedmaximum offering price pershare (1) Proposedmaximum aggregateoffering price Amount of registrationfee(2) Common Stock 3,768,750 shares $0.50 $1,884,375 $201.63 (1) This price was arbitrarily determined by Phoenix International Ventures, Inc. (2) Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457 under the Securities Act. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1 EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMIINARY PROSPECTUS PHOENIX INTERNATIONAL VENTURES, INC. 3,768,750 SHARES OF COMMON STOCK Subject to Completion, Dated August 2, 2007 This prospectus relates to the resale of up to 3,768,750 shares of our common stock, par value $.001 per share (“Common Stock”), by the selling stockholders named in this prospectus. Our Common Stock is presently not traded on any market or securities exchange. The shares offered by the selling stockholders will be sold at $.50 per share until our shares of common stock are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. This price was arbitrarily determined by the Company. The selling stockholders, and any participating broker-dealers are "underwriters" within the meaning of the Securities Act of 1933, as amended, and any commissions or discounts given to any such broker-dealer may be regarded as underwriting commissions or discounts under the Securities Act of 1933. The selling stockholders have informed us that they do not have any agreement or understanding, directly or indirectly, with any person to distribute their common stock. We agree to pay the expenses of registering the foregoing shares of our Common Stock; these expenses are estimated to be 42,701.63. THE PURCHASE OF THE SECURITIES OFFERED THROUGH THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK. SEE SECTION ENTITLED "RISK FACTORS" BEGINNING ON PAGE 4. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is: You should rely only on the information contained in this prospectus and the information we have referred you to. We have not authorized any person to provide you with any information that is different. TABLE OF CONTENTS PAGE PROSPECTUS SUMMARY 1 RISK FACTORS 4 SPECIAL NOTE ABOUT FORWARD-LOOKING STATEMENTS 11 USE OF PROCEEDS 11 DETERMINATION OF OFFERING PRICE 11 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 12 DILUTION 13 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 BUSINESS 25 LEGAL PROCEEDINGS 35 MANAGEMENT 36 EXECUTIVE COMPENSATION 39 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 41 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 43 DESCRIPTION OF SECURITIES 44 SELLING STOCKHOLDERS 47 PLAN OF DISTRIBUTION 51 EXPERTS AND COUNSEL 53 ADDITIONAL INFORMATION 53 FINANCIAL STATEMENTS 54 PROSPECTUS SUMMARY The following summary highlights some of the information in this prospectus. It may not contain all of the information that is important to you. To understand this offering fully, you should read the entire prospectus carefully, including the RISK FACTORS and our financial statements and the notes accompanying the financial statements appearing elsewhere in this prospectus. Unless otherwise specifically noted, the term “Company” includes Phoenix International Ventures, Inc. (“PIV”) and PIV's two subsidiaries, Phoenix Aerospace, Inc. and Phoenix Europe Ventures, Ltd. Our Company and its Business Phoenix International Ventures, Inc. was formed to invest and develop business in the fields of aerospace and defense. We, through our wholly owned subsidiary, Phoenix Aerospace, Inc., manufacture, upgrade and remanufacture electrical, hydraulic and mechanical support equipment primarily for the United States Air Force and Navy and the United States defense-aerospace industry. Currently our support equipment is used to maintain or operate various aircrafts or aircraft systems, such as the F-22 fighter and F16 fighter, which are in current production and the P-3 surveillance plane, and various other `legacy' aircraft, which are no longer in current production. Some of the support equipment for a number of weapon systems in current production, as well as `legacy' weapon systems-such as the previously mentioned aircraft and aircraft systems-is in need of overhaul or are obsolete and need to be replaced. The Company remanufactures some of the existing support equipment, which is in need of overhaul or facing components obsolescence issues and also manufactures new support equipment. However, frequently new support equipment is often either not available, has long delivery lead times, or very expensive to purchase. Upgrading and remanufacturing of existing support equipment thus becomes an alternative. Our remanufacturing process for existing support equipment is designed to respond to this market. Our remanufacturing process involves breaking down the support equipment for analysis, replacing or refurbishing broken or defective components, rebuilding the support equipment, and finally testing the support equipment so that it has the same form, fit and function of the original support equipment in accordance with the original manufacturer's specifications. Our objective is to fill this niche of providing newly manufactured or remanufactured support equipment and, in the process, to capitalize on our established customer relationships to pursue additional defense contract business. Corporate information We were incorporated on August 7, 2006 under the laws of the State of Nevada. Phoenix Aerospace, Inc. was incorporated on April 18, 2003 under the laws of the State of Nevada. The Company, Zahir Teja, and Phoenix Aerospace, Inc. have entered into a Share Exchange Agreement dated as of December 1, 2006. Under the Share Exchange Agreement, Mr. Teja, the sole owner and principal of Phoenix Aerospace, Inc. exchanged all the issued and outstanding shares of Phoenix Aerospace, Inc. common stock for 3,000,000 shares of the common stock of the Company. As a result of this transaction, Phoenix Aerospace, Inc. became a wholly owned subsidiary of the Company, and Mr. Teja became a principal stockholder of and continued to be a principal of the Company. The effective date of this transaction was January 1, 2007. The foregoing transaction has been treated for accounting purposes as a “reverse merger.” The principal business reason for the share exchange was to establish a holding company structure.This structure, the Company believes, facilitates future acquisitions and the opening up of new lines of business.Of course, there can be no assurance that the Company will make any such acquisitions or open up any such new lines of business. Our principal offices are located at 2201 Lockheed Way, Carson City, Nevada 89706. Our telephone number is (775) 882-9700. -1- The Offering Securities Being Offered Up to 3,768,750 shares of common stock. Initial Offering Price The selling stockholders will sell our shares at $.50 per share until our shares are quoted on the OTCBB, and thereafter at prevailing market prices or privately negotiated prices. This price was arbitrarily determined by the Company. Terms of the Offering The selling stockholders will determine when and how they will sell the common stock offered in this prospectus. Termination of the Offering The offering will conclude when all of the 3,768,750 shares of common stock have been sold or we, in our sole discretion, decide to terminate the registration of the shares. We may decide to terminate the registration if it is no longer necessary due to the operation of the resale provisions of Rule 144 promulgated under the Securities Act of 1933. We may also terminate the offering for no given reason whatsoever. Risk Factors The securities offered hereby involve a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment. See “RISK FACTORS.” Common Stock Issued Before Offering 6,996,000 shares of our common stock are issued and outstanding as of the date of this prospectus. Common Stock Issued After Offering 6,996,000 shares of our common stock will be issued and outstanding after the offering. This number does not take into account options owned by various selling stockholders to purchase an aggregate of 1,490,000 shares of the Company's common stock. Giving effect to the exercise of these options, the number of shares of common stock that will be issued after the offering would be 8,486,000 shares of common stock. Use of Proceeds We will not receive any proceeds from the sale of the shares of common stock by the selling stockholders. -2- Summary Financial Information The following tables set forth the summary financial information for the Company Phoenix International Ventures, Inc. and its subsidiary Phoenix Aerospace, Inc. You should read this information together with the financial statements and the notes thereto appearing elsewhere in this prospectus and the information under “Management's Discussion and Analysis of Financial Condition and Results of Operations.” Phoenix International Ventures, Inc. (A Development Stage Company) Summary Financial Information For the period Between August 7, 2006 (inception) to December 31, 2006 Cash and cash equivalents 3,334 Total current assets 3,334 Total assets 3,334 Total current liabilities 42,579 Total liabilities 42,579 Total Stockholders' equity (deficit) (42,845) Revenues - Cost of sales - Gross margin - Operating expenses 42,793 Income (loss) from operations (42,793) Net income (loss) (42,845) Phoenix Aerospace, Inc. Summary Financial Information Year ended December 31, Three months ended March 31 (Consolidated with PIV) 2005 2006 2007 Cash and cash equivalents 9,240 16,343 7,429 Total current assets 118,423 258,485 190,199 Total assets 146,375 283,649 215,711 Total current liabilities 1,623,853 1,252,932 1,278,516 Total liabilities 2,060,190 2,328,481 2,354,065 Total Stockholders' equity (deficit) (1,933,815) (2,064,832) (2,144,954) Revenues 457,207 1,160,455 458,515 Cost of sales 204,852 551,642 281,418 Gross margin 252,355 608,813 177,097 Operating expenses 926,512 661,190 227,317 Income (loss) from operations (674,157) (52,377) (50,220) Net income (loss) (688,017) (131,017) (54,276) -3- RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and the other information in this prospectus before investing in our common stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. The trading price of our common stock could decline due to any of these risks, and you may lose part or all of your investment. Risks Related To Our Business The Company has a limited operating history. The Company is recently organized and the Company's principal operating subsidiary, founded in April, 2003, has only a limited operating history upon which an evaluation of the Company and its prospects can be based. The Company's prospects for financial success must be considered in light of the risks, expenses and difficulties frequently encountered by companies in highly competitive and evolving markets, such as the defense-aerospace industry market. The Company has incurred losses and has a working capital deficit. Forthe fiscal year ended December 31, 2005, Phoenix Aerospace, Inc. ("PAI") incurred a loss of 688,017, and for the fiscal year ended December 31, 2006,PAI incurred a loss of $131,017.PAIincurred losses in the first three months of fiscal 2007 of $54,276.As of March 31, 2007,PAI had a working capital deficit of $890,317 and an accumulated stockholders' deficit of $2,119,109.The Company's working capital needs have been met by the cash flow from operations, salary deferral by one of the Company's principals, and loans. Certain creditors of the Company have agreed, in lieu of cash, to accept payment in shares of the Company's common stock based on a price per share of $.50 upon the effectiveness of the registration statement of which this prospectus forms a part. We may fail to continue as a going concern, in which event you may lose your entire investment in our shares. Our audited financial statements have been prepared on the assumption that we will continue as a going concern. Our independent registered public accountants have indicated that in their respective reports relative to PAI's and Phoenix International Ventures, Inc.'s (“PIV”) financial statements as of December 31, 2006 that (a) as discussed in Note 1 to its financial statements, PIV has a loss from operations, has no working capital and has no revenue generating activities and (b) as discussed in Note 2 to its financial statements, PAI has working capital and stockholder deficits. These factors raise substantial doubt about the Company's ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. If we fail to continue in business, you will lose your investment in the shares you acquire in this offering. The Company may be unable to manage its growth or implement its business strategy. Although the Company has experienced significant growth in a relatively short period of time, it cannot assure you that the growth the Company has experienced will continue, nor can the Company assure you that it will be able to expand its facilities, its client base and markets or implement the other features of the Company's business strategy at the rate or to the extent presently planned. The Company's rapid growth to date has placed, and in the future will continue to place, a significant strain on its administrative, operational and financial resources. Our ability to generate revenue is dependent upon our success in obtaining awards for a very narrow category of contracts. Our ability to generate all of our revenues is dependent upon our success in obtaining awards for a very narrow category of aerospace and defense contracts. If we are not successful in receiving contracts from the U.S. government and/or U.S. defense industry contractors for any reason, including our failure to meet eligibility requirements, competition, our failure to perform under prior contracts, and/or changes in government and/or defense industry contracting policies, we would not generate sufficient revenue to continue in business. -4- In addition to the foregoing, we are subject to the following risks in connection with government contracts: · the frequent need to bid on programs prior to completing the necessary design, which may result in unforeseen technological difficulties and/or cost overruns; · the difficulty in forecasting long-term costs and schedules and the potential obsolescence of products related to long-term fixed-price contracts; · the risk of fluctuations or a decline in government expenditures due to any changes in the U.S. Department of Defense budget or appropriation of funds; · when the Company acts as a subcontractor, the failure or inability of the primary contractor to perform its prime contract may result in an inability to obtain payment of fees and contract costs; · restriction or potential prohibition on the export of products based on licensing requirements; and · government contract awards can be contested by other contractors. We are dependent on major customers. The Company's business is also substantially dependent on a relatively small number of customers and United States Department of Defense programs. In the twelve months ended December 31, 2006, the Company's five largest customers in terms of sales, Lockheed Martin Corporation (41%), U.S. Air Force (25%), Northrop Grumman Corporation (16%), Honeywell Aerospace GmbH (9%), and, ARINC (6%) accounted for an aggregate of 95% of total Company sales. The loss of any of the foregoing businesses as a customer could have a material adverse effect on the Company's results of operations or financial condition. In fiscal year 2005, the Company's five largest customers accounted for an aggregate of 98% of its total sales with the largest customer in such year representing approximately 74% of total Company's sales. See "BUSINESS-Customers". As of March 31, 2007, the Company's backlog was approximately $2,152,000, represented by large orders from 4 customers, namely- U.S. Navy $1,022,000) (47%); U.S. Air Force ($681,000) (32%); Kellstrom Defense Aerospace, Inc. ($374,000) (17%); and Honeywell Aerospace ($75,000) (3%). The loss or diminution of orders from any large customer or group of customers could have a substantial adverse effect on the Company's business and prospects. See "BUSINESS-Backlog". Demand for our defense-related products depends on government spending. The U.S. military market is largely dependent upon government budgets, particularly the defense budget. The funding of government programs is subject to Congressional appropriation. Although multi-year contracts may be authorized in connection with major procurements, Congress generally appropriates funds on a fiscal year basis even though a program may be expected to continue for several years. Consequently, programs are often only partially funded and additional funds are committed only as Congress makes further appropriations. We cannot assure you that an increase in defense spending will be allocated to programs that would benefit our business. A decrease in levels of defense spending or the government's termination of, or failure to fully fund, one or more of the contracts for the programs in which we participate could have a material adverse effect on our financial position and results of operations. -5- The risk that governmental purchases of products may decline stems from the nature of the Company's business with the U.S. government, in which the U.S. government may: · terminate contracts at its convenience; · terminate, reduce or modify contracts or subcontracts if its requirements or budgetary constraints change; · cancel multi-year contracts and related orders if funds become unavailable; · shift its spending priorities; · adjust contract costs and fees on the basis of audits done by its agencies; and · inquire about and investigate business practices and audit compliance with applicable rules and regulations. Our failure to obtain and maintain required certifications could impair our ability to bid on aerospace and defense contracts. We are required to maintain quality certification and to meet production standards in order to be eligible to bid on government contracts. If we fail to maintain these certifications or any additional certification which may be required, we will be ineligible to bid for contracts which would impair our ability to continue in business. Because many of our contracts provide for a fixed price, our failure to accurately estimate costs could result in losses on the contracts. In bidding on fixed price contracts, we must accurately estimate the cost of performance. To the extent that our costs exceed our estimate, we will lose money on the contracts. Such cost overruns could result from a number of factors including increases in costs of materials, an underestimation of the amount of labor required and design or production problems. To the extent that we subcontract work under our contracts, any failures by our subcontractors could impair our relations with the contracting agencies. We frequently use subcontractors to perform work or provide materials for our contracts. We are dependent upon the subcontractors to meet the quality and delivery requirements of the contracting agency. To the extent that the products or services provided by the subcontractors do not meet the required specifications or are delivered late, the contract may be terminated by the U.S. government for default. Such a default could result in our disqualification from bidding on contracts. -6- Product malfunctions or breakdowns could expose us to liability, particularly in connection with our remanufacturing of obsolete and old support equipment. The risk that the Company's support equipment may malfunction and cause loss of man hours, damage to, or destruction of, equipment or delays is significant. Consequently, the Company, as a manufacturer or remanufacturer of such support equipment, may be subject to claims if such malfunctions or breakdowns occur. In remanufacturing activities, the Company deals with obsolete and old equipment which increases the chance of product malfunctions or breakdowns. The Company does not presently maintain product liability insurance.The Company is not aware of any past or present claims against it. Our inability to attract and retain qualified engineering personnel could impair our ability to continue our business. Our business is dependent upon our engaging and retaining engineering personnel with experience in the aerospace and defense industries. To the extent that we are unable to hire and retain these engineers, our ability to bid on and perform contracts will be impaired. We rely on our senior executive officer, the loss of whom would materially impair our operations. We are dependent upon the continued employment of certain key employees, including our President and Chief Executive Officer, Zahir Teja.We have entered into an employment agreement with Mr. Teja; however, the agreement does not assure us that he will continue to work for us since he may terminate his employment agreement on 90 days' notice. The loss of Mr. Teja would materially impair our operations. Because of our small size and our relative lack of capital, we may have difficulty competing for business. We compete for contract awards directly with a number of large and small domestic and foreign defense contractors, including some of the largest national and international defense companies, as well as a large number of smaller companies. In addition, our relative lack of capital may continue to place us in a competitive disadvantage. A default under the Kellstrom Settlement Agreement could have an adverse effect on our business. As described in more detail under the heading “LEGAL PROCEEDINGS”, the Company and Mr. Teja have entered into a settlement agreement with Kellstrom Defense Aerospace, Inc. This settlement agreement compromises a final judgment in the amount of $1,173,913.25 entered into in connection with an action brought by Kellstrom against the Company in the United States District Court for the Southern District of Florida. Under this agreement, the Company has agreed to make a number of installment payments to Kellstrom, issue Kellstrom a $500,000 purchase credit to be applied towards the purchase of materials and services from the Company, and commit to making a further payment contingent upon the Company being awarded a U.S. Air Force contract. If the Company fails to make the required settlement payments, Kellstrom may seek to collect the total unpaid balance of the final judgment. The Company does not currently have the financial resources to pay off the total unpaid balance of the final judgment. -7- Risks Relating To Our Common Stock Any additional funding we arrange through the sale of our common stock will result in dilution to existing stockholders. We may raise additional capital in order to effectuate our business plan. Our most likely source of additional capital will be through the sale of additional shares of common stock. Such stock issuances will cause stockholders' interests in our company to be diluted. Such dilution will negatively affect the value of an investor's shares. Because of our small size, we may be exposed to potential risks resulting from new requirements under Section404 of the Sarbanes-Oxley Act of 2002. Pursuant to Section404 of the Sarbanes-Oxley Act of 2002, we will be required, beginning with our fiscal year ending December 31, 2007, to include in our annual report our assessment of the effectiveness of our internal control over financial reporting as of the end of fiscal 2007. Furthermore, our independent registered public accounting firm will be required to attest to whether our assessment of the effectiveness of our internal control over financial reporting is fairly stated in all material respects and separately report on whether it believes we have maintained, in all material respects, effective internal control over financial reporting as of December 31, 2007. We have not yet completed our assessment of the effectiveness of our internal control over financial reporting. We expect to incur additional expenses and diversion of management's time as a result of performing the system and process evaluation, testing and remediation required in order to comply with the management certification and auditor attestation requirements. We do not have a sufficient number of employees to segregate responsibilities and may be unable to afford increasing our staff or engaging outside consultants or professionals to overcome our lack of employees. During the course of our testing, we may identify other deficiencies that we may not be able to remediate in time to meet the deadline imposed by the Sarbanes-Oxley Act for compliance with the requirements of Section 404. In addition, if we fail to achieve and maintain the adequacy of our internal controls, as such standards are modified, supplemented or amended from time to time, we may not be able to ensure that we can conclude on an ongoing basis that we have effective internal controls over financial reporting in accordance with Section 404 of the Sarbanes-Oxley Act. Moreover, effective internal controls, particularly those related to revenue recognition, are necessary for us to produce reliable financial reports and are important to help prevent financial fraud. If we cannot provide reliable financial reports or prevent fraud, our business and operating results could be harmed, investors could lose confidence in our reported financial information, and the trading price of our common stock, if a market ever develops, could drop significantly. Members of the Teja family and the Nissenson family make and control corporate decisions that may be disadvantageous to the minority stockholders. Mr. Zahir Teja, our President, Chief Executive Officer and Director, and Neev Nissenson, our Vice President, Secretary, and Director, directly or through their respective members of their families, own an aggregate of approximately 75% of the outstanding shares of our common stock. Accordingly, they will have significant influence in determining the outcome of all corporate transactions or other matters, including the election of directors, mergers, consolidations and the sale of all or substantially all of our assets, and a change in control. The interests of Mr. Teja and/or Mr. Nissenson may differ from the interests of the other stockholders and thus result in corporate decisions that are disadvantageous to other stockholders. -8- Currently, there is no public market for our securities, and there can be no assurances that any public market will ever develop. Currently, our stock is not listed or quoted on any public market, exchange, or quotation system. Although we are taking steps to have our common stock publicly traded, a market for our common stock may never develop. We currently plan to apply for quotation of our common stock on the OTCBB upon the effectiveness of the registration statement of which this prospectus forms a part. However, our shares may never be quoted on the OTCBB, or, if traded, a public market may not materialize. Even if we are successful in developing a public market, there may not be enough liquidity in such market to enable stockholders to sell their stock. If our common stock is not quoted on the OTCBB or if a public market for our common stock does not develop, investors may not be able to re-sell the shares of our common stock that they have purchased, rendering their shares effectively worthless and resulting in a complete loss of their investment. We are planning to identify a market maker to file an application with the NASD on our behalf so as to be able to quote the shares of our common stock on the OTCBB maintained by the NASD commencing upon the effectiveness of our registration statement of which this prospectus is a part. There can be no assurance as to whether such market maker's application will be accepted by the NASD. We are not permitted to file such application on our own behalf. If the application is accepted, there can be no assurances as to whether any market for our shares will develop or the prices at which our common stock will trade. If the application is accepted, we cannot predict the extent to which investor interest in us will lead to the development of an active, liquid trading market. Active trading markets generally result in lower price volatility and more efficient execution of buy and sell orders for investors. In addition, our common stock is initially unlikely to be followed by any market analysts, and there may be few institutions acting as market makers for the common stock. Either of these factors could adversely affect the liquidity and trading price of our common stock. Until our common stock is fully distributed and an orderly market develops in our common stock, if ever, the price at which it trades is likely to fluctuate significantly. Prices for our common stock will be determined in the marketplace and may be influenced by many factors, including the depth and liquidity of the market for shares of our common stock, developments affecting our business, including the impact of the factors referred to elsewhere in these Risk Factors, investor perception of our company, and general economic and market conditions. No assurances can be given that an orderly or liquid market will ever develop for the shares of our common stock. Because many of our shares are eligible for future sale, the selling of a substantial amount might adversely affect the market price of the shares Sales of a substantial number of shares of common stock in the public market following this offering could adversely affect the market price of such shares. Upon the consummation of this offering, the Company will have 6,996,000 shares of common stock outstanding, of which the 3,768,750 shares of common stock offered hereby by the selling stockholders will be freely tradeable without restriction or further registration under the Securities Act. All of the remaining 3,227,250 shares of common stock outstanding are "restricted securities," as that term is defined under Rule 144 promulgated under the Securities Act, and in the future may only be sold pursuant to a registration statement under the Securities Act, in compliance with the exemption revisions of Rule 144 (including, without limitation, certain volume limitations and holding period requirements thereof) or pursuant to another exemption under the Securities Act. Because we may be subject to “Penny Stock” Rules once our shares are quoted on the OTCBB, the level of trading activity in our stock may be reduced. Broker-dealer practices in connection with transactions in "penny stocks" are regulated by penny stock rules adopted by the Securities and Exchange Commission. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on some national securities exchanges or quoted on Nasdaq). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and, if the broker-dealer is the sole market maker, the broker-dealer must disclose this fact and the broker-dealer's presumed control over the market, and monthly account statements showing the market value of each penny stock held in the customer's account. In addition, broker-dealers who sell these securities to persons other than established customers and "accredited investors" must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. Consequently, these requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security subject to the penny stock rules, and investors in our common stock may find it difficult to sell their shares. -9- Our stock price may be volatile because of factors beyond our control. As a result, the value of your shares may decrease significantly. Our securities have not previously been publicly traded. The Company arbitrarily valued its offering price. Following the offering, the market price of our securities may decline substantially. In addition, the market price of our securities may fluctuate significantly in response to a number of factors, many of which are beyond our control, including, but not limited to, the following: · our ability to obtain securities analyst coverage; · changes in securities analysts' recommendations or estimates of our financial performance; · changes in market valuations of companies similar to us; and announcements by us or our competitors of significant contracts, new offerings, acquisitions, commercial relationships, joint ventures or capital commitments; and · the failure to meet analysts' expectations regarding financial performances. Furthermore, in the past, companies that have experienced volatility in the market price of their stock have been subject to securities class action litigation. A securities class action lawsuit against us, regardless of its merit, could result in substantial costs and divert the attention of our management from other business concerns, which in turn could harm our business. The provisions of our charter documents and Nevada law may inhibit potential acquisition bids that a stockholder may believe are desirable, and the market price of our common stock may be lower as a result. Our articles of incorporation provides us with the ability to issue "blank check" preferred stock enabling our Board of Directors to fix the price, rights, preferences, privileges and restrictions of preferred stock without any further action or vote by our stockholders. The issuance of preferred stock may delay or prevent a change in control transaction. As a result, the market price of our common stock and the voting and other rights of our stockholders may be adversely affected. The issuance of preferred stock may result in the loss of voting control to other stockholders. The Nevada Business Corporation Law contains a provision governing “Acquisition of Controlling Interest.” This law provides generally that any person or entity that acquires 20% or more of the outstanding voting shares of a publicly-held Nevada corporation in the secondary public or private market may be denied voting rights with respect to the acquired shares, unless a majority of the disinterested stockholders of the corporation elects to restore such voting rights in whole or in part. The provisions of the control share acquisition act may discourage companies or persons interested in acquiring a significant interest in or control of the Company, regardless of whether such acquisition may be in the interest of our stockholders. -10- SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus and the documents incorporated by reference in this prospectus contain certain forward-looking statements including statements as to: · our future operating results; · our business prospects; · our contractual arrangements and relationships with third parties; · the dependence of our future success on domestic defense spending; · our possible financings; and · the adequacy of our cash resources and working capital are based on the beliefs of our management as well as assumptions made by and information currently available to our management. Statements that are not based on historical facts, which can be identified by the use of such words as “likely,” “will,” “suggests,” “target,” “may,” “would,” “could,” “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “predict,” and similar expressions and their variants, are forward-looking. Such statements reflect our judgment as of the date of this prospectus and they involve many risks and uncertainties, including those described under the captions “RISK FACTORS” and “MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS.” These risks and uncertainties could cause actual results to differ materially from those predicted in any forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Moreover, neither we nor any other person assumes responsibility for the accuracy and completeness of these forward-looking statements. We undertake no obligation to update forward-looking statements. USE OF PROCEEDS We will not receive any proceeds from the sale of the common stock offered through this prospectus by the selling stockholders. DETERMINATION OF OFFERING PRICE The selling stockholders will sell our shares at $.50 per share until our shares are quoted on the OTCBB, and thereafter at prevailing market prices or privately negotiated prices. This price was arbitrarily determined by us. -11- MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS No Public Market for Common Stock There is presently no public market for our common stock. We anticipate applying for quotation of our common stock on the OTCBB upon the effectiveness of the registration statement of which this prospectus forms a part. However, we can provide no assurance that our shares will be quoted on the OTCBB or, if quoted, that a public market will materialize. Holders of Our Common Stock As of the date of this registration statement, we have 74 stockholders of record. Rule 144 Shares A total of 3,227,250 shares of our common stock will become available for resale to the public after one year from the date the registration statement of which this prospectus forms a part is declared effective by the Securities and Exchange Commission, subject to the volume and trading limitations of Rule 144, as promulgated under the Securities Act of 1933. In general, under Rule 144 as currently in effect, a person who has beneficially owned shares of a company's common stock for at least one year is entitled to sell within any three month period a number of shares that does not exceed the greater of: · 1% of the number of shares of the company's common stock then outstanding which, in our case, will equal 69,960 shares as of the date of this prospectus; or · the average weekly trading volume of the company's common stock during the four calendar weeks preceding the filing of a notice on Form 144 with respect to the sale. Sales under Rule 144 are also subject to manner of sale provisions and notice requirements and to the availability of current public information about the company. Under Rule 144(k), a person who is not one of the company's affiliates at any time during the three months preceding a sale, and who has beneficially owned the shares proposed to be sold for at least two years, is entitled to sell shares without complying with the manner of sale, public information, volume limitation or notice provisions of Rule 144. As of the date of this prospectus, persons who are our affiliates hold 4,303,000 of the 6,996,000 shares described above. -12- Stock Option Grants The Company has granted Mr. Teja an option to purchase 660,000 shares of the Company's common stock at a price per share of $.50. The option expires December 31, 2010. The Company has granted Mr. Nissenson an option to purchase 330,000 shares of the Company's common stock at a price per share of $.50. The option expires December 31, 2010. See “EXECUTIVE COMPENSATION-Employment Agreements.”
